ORDER
PER CURIAM.
Larry Ray Bailer (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief after an evidentiary hearing. Movant contends the motion court erred in *864denying his postconviction motion in that (1) trial counsel was ineffective for introducing into evidence an alleged act of uncharged sexual misconduct, (2) trial counsel was ineffective for allowing the victim’s tape-recorded interview to be sent to the jury during deliberations, (3) trial counsel was ineffective for failing to object to improper statements made during closing arguments, and (4) other counsel from the Public Defender’s Office in St. Charles County were ineffective for not preparing for trial and not representing Movant. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).